Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  ERIC EISEN, individually and on behalf of all
  others similarly situated,
                                                        Case No.

                     Plaintiff,
                                                        CLASS ACTION COMPLAINT
                     v.

  APEX CLEARING CORPORATION, a New                      JURY TRIAL DEMANDED
  York Corporation, and INTERACTIVE
  BROKERS, LLC, a Delaware Limited Liability
  Corporation,

                     Defendants.


         Plaintiff Eric Eisen (“Plaintiff”) individually and on behalf of all others similarly situated,

  makes the following allegations upon information and belief, except as to allegations specifically

  pertaining to Plaintiff, which are based on his personal knowledge.

                                    NATURE OF THE ACTION

         1.      This is a class action brought against Apex Clearing Corporation (“Apex”) and

  Interactive Brokers, LLC (“Interactive Brokers”) (collectively, “Defendants”) for prohibiting

  their broker dealers and investors from buying multiple publicly traded stocks, including but not

  limited to AMC Entertainment (“AMC”), Blackberry Limited (“BB”), Express, Inc. (“EXPR”),

  GameStop (“GME”), and Koss Corporation (“KOSS”) (collectively, the “Stocks”), during an

  unprecedented rise in valuation of the aforementioned Stocks.

         2.      Defendants' actions not only deprived their customers from taking advantage of

  the rise of the Stocks’ valuation, but also manipulated the free and open market: causing a

  substantial decrease in the Stocks price, in violation of federal securities laws.
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 12




          3.       As is set forth more particularly below, Plaintiff and the proposed class members

  are investors who were subject to Defendants’ federal securities violations. Defendants’

  violations, as alleged herein, have harmed Plaintiff and the public at large. Plaintiff seeks to

  vindicate their rights.

                                                PARTIES

          4.       Plaintiff Eric Eisen is a Florida resident who lives in Boca Raton, Florida. As set

  forth in the accompanying certification, incorporated by reference herein, Mr. Eisen was actively

  invested in BB, holding 5,000 shares, and GME, holding 140 shares, prior to and throughout

  Defendants’ manipulation of the Stocks and suffered significant losses on his investments as a

  result of Defendants’ illegal actions. Pursuant to 15 U.S.C.A. § 78u-4(a)(2)(A)(i)-(vi), Plaintiff

  Eric Eisen incorporates by reference the attached certification regarding his purchases and sales

  of the Stocks.

          5.       Defendant Apex Clearing Corporation (“Apex”) is a New York corporation

  headquartered at One Dallas Center, 350 N. St. Paul, Suite 1300, Dallas, Texas. Defendant Apex

  Clearing Corporation is a brokerage firm regulated by the Financial Industry Regulatory

  Authority, Inc. (“FINRA”).

          6.       Defendant Interactive Brokers, LLC (“Interactive Brokers”) is a Delaware limited

  liability corporation headquartered at 1 Pickwick Plaza, Greenwich, Connecticut. Defendant

  Interactive Brokers, LLC is a brokerage firm regulated by the Financial Industry Regulatory

  Authority, Inc. (“FINRA”).

                                    JURISDICTION AND VENUE

          7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §1331 because this action arises out of a federal statute: Section 10(b) of the Securities Exchange



  _____________________________________________________________________________

                                                      2                     CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 12




  Act, 15 U.S.C. § 78(j)(b), and Rule 10b-5 promulgated thereunder by the SEC. This court also

  has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A), as

  modified by the Class Action Fairness Act of 2005, because at least one member of the Class is a

  citizen of a different state than Defendants; there are more than 100 members of the Class; and

  upon information and belief the aggregate amount in controversy exceeds $5,000,000.00

  exclusive of interest and costs.

          8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

  acts and transactions giving rise to this action occurred in this District. Venue is also proper in

  this Court pursuant to 15 U.S.C. § 78aa.

                                     FACTUAL ALLEGATIONS

          9.      On or around January 11, 2021, stocks of AMC Entertainment (“AMC”),

  Blackberry Limited (“BB”), Express, Inc. (“EXPR”), GameStop (“GME”), and Koss

  Corporation (“KOSS”) (collectively, the “Stocks”) began to rise as retail investors rallied

  together to purchase long positions in an effort to combat the massive shorts that hedge funds

  and institutional investors had placed on those Stocks (the “Short Squeeze”).

          10.     In order to execute a trade, retail broker dealers such as Ally Financial Inc., Stash

  Investments LLC, Public Investing Inc., Tastyworks Inc., M1 Finance LLC, and Webull

  Financial LLC (the “Broker Dealers”) use clearing firms and clearinghouses to guard against the

  risk of default if either a buyer or seller is unable to execute a trade:




  _____________________________________________________________________________

                                                       3                      CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 12




         11.      Specifically, “clearinghouses require their members—banks and brokers—to be

  well-capitalized, to deposit collateral and to pay into a default fund.”1 These deposits are

  determined, amongst other things, based on the volume of trades placed by a broker and the

  volatility of the stocks being traded.

         12.     As a result of the inherent volatility of the Stocks during the Short Squeeze, the

  National Securities Clearing Corporation (“NSCC”) requested that Defendants pledge a

  substantial amount of additional cash as collateral when executing their trades.2

         13.     Instead of doing so, however, on January 28, 2021 Defendant Apex decided to

  limit its exposure by requiring the Broker Dealers to restrict their investors from buying, but not

  selling, any shares of AMC, GME and KOSS. The ban lasted for approximately four hours until

  Defendant Apex finally removed the restriction at 3:00 pm.3




  1
   https://www.marketwatch.com/discover?url=https%3A%2F%2Fwww.marketwatch.com%2Fam
  %20p%2Fstory%2Fpeterffy-calls-robinhood-decision-to-allow-limited-buys-of-gamestop-troubli
  ngim-%20not-comfortable-%2011611876619&link=sfmw_tw#https://www.marketwatch.com/a
  mp/story/peterffy-callsrobinhood-%20decision-to-allow-limited-buys-of-gamestop-troubling-im-
  not-comfortable-%2011611876619?mod=dist_amp_social%20 (last visited 01/31/21).
  2
   https://www.financial-planning.com/news/gamestop-volatility-puts-spotlight-on-clearinghouses-
  as-interactive-brokers-robinhood-others-restricted-trading (last visited 04/26/21).
  3
   https://www.yahoo.com/entertainment/brokerages-continued-to-face-disruptions-amid-unpreced
  ented-trading-volume-154936651.html (last visited 04/27/21).
  _____________________________________________________________________________

                                                     4                     CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 12




  _____________________________________________________________________________

                                        5                 CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 6 of 12




         14.     Just like their client base, the Broker Dealers voiced their disagreement with

  Defendants’ illicit conduct. For instance, when asked why Webull decided to restrict the Stocks,

  Anthony Denier, CEO of the trading app, stated that: “I didn’t make the decision, the decision

  was made for us.” He continued to state that: “I hope there is an investigation. I want complete

  transparency.”4 Similarly, Dan Pipitone, CEO of the trading app TradeZero (who also uses

  Defendant Apex as a clearing firm) explained that: “The power a clearing firm has — it’s really

  up to them if they want to extend leverage to your company so they have that ability to shut

  leverage off and shut margin off...if that happens, it would be like shutting us off.”5

         15.     In an interview with Financial Planning, Tricia Rothschild, President of

  Defendant Apex, indicated that Defendant Apex had sufficient resources to meet the collateral

  requirements of the NSCC, evidencing that their decision to restrict the Stocks was arbitrary,

  capricious and self-serving:

         Question: Apex was one of the firms that restricted GameStop trading at the end
         of January. Are you able to specify whether Apex Clearing had to raise capital at
         the time, like Robinhood did?

         Answer: We restricted the trading for approximately three hours on one day due
         to anomalous information that we got. We were fine by the end of the day. We
         have headroom in terms of the capital available to us on our balance sheet. We
         have lines of credit that we can call on as needed. We did stop the trading for
         three hours, and then it was resolved and we moved forward, and have not had
         any issues and have not looked back.6

         16.     Defendant Interactive Brokers’ restrictions were equally nefarious. On January

  28, 2021, Defendant Interactive Brokers decided to limit its exposure by restricting trades of

  AMC, BB, EXPR, GME and KOSS. In so doing, Defendant Interactive Brokers restricted


  4
   https://www.nbcnews.com/business/markets/after-gamestop-mania-regulators-set-review-what-l
  ed-market-volatility-n1256527 (last visited 04/26/21).
  5
    Id.
  6
    https://www.financial-planning.com/news/q-a-with-apex-clearing-president-tricia-rothschild
  (last visited 04/26/21).
  _____________________________________________________________________________

                                                     6                      CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 7 of 12




  options of the aforementioned stocks into liquidation only and increased margin requirements for

  long and short positions to 100% and 300%, respectively. Defendant Interactive Brokers’

  increased margin requirements are ongoing.7




            17.   On an interview with Bloomberg Markets and Finance, Defendant Interactive

  Brokers’ founder and chairman Thomas Peterffy stated that he arbitrarily increased margin

  requirements (upwards to 300%, and beyond the collateral required by the NSCC) because he

  was “scared” that his company would have been on the hook to purchase the Stocks at a loss

  and/or otherwise have to pay for defaulting in doing so.8

            18.   Plaintiff and the proposed class members suffered direct damages as a result of

  Defendants’ market manipulation. As a result of Defendants trading restrictions, the price of the

  Stocks immediately plummeted: causing significant losses to Plaintiff and the proposed class

  members.

                                 CLASS ACTION ALLEGATIONS

            19.   Plaintiff brings this action on behalf of himself and all other similarly situated

  persons as a class action pursuant to Federal Rules of Civil Procedure 23(a), (b)(1), (b)(2), and

  (b)(3).

            20.   The class periods shall be defined from the date of the filing of this Complaint,

  back to any such time that the Court deems appropriate.


  7
    https://investors.interactivebrokers.com/en/index.php?f=48201 (last visited 04/27/21)
  8
   https://www.bloomberg.com/news/articles/2021-02-18/peterffy-says-markets-came-close-to-bre
  aking-amid-gamestop-mess (last visited 04/27/21).
  _____________________________________________________________________________

                                                      7                      CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 8 of 12




          21.     Plaintiff seeks to represent the following Nationwide Class:

                  All persons within the United States who purchased one or more of the
                  Stocks prior to January 28, 2021 and suffered an economic loss due to
                  Defendants’ market manipulation.

          22.     Plaintiff reserves the right to amend the above class definition and to add

  additional classes and subclasses as appropriate based on investigation, discovery, and the

  specific theories of liability.

          23.     Community of Interest: There is a well-defined community of interest among

  members of the Class, and the disposition of the claims of these members of the Class in a single

  action will provide substantial benefits to all parties and to the Court.

          24.     Numerosity​: The exact number of members of the Class is unknown to Plaintiff at

  this time and can only be determined by appropriate discovery. At this time, Plaintiff is informed

  and believes that the Class includes thousands of members. Therefore, the Class is sufficiently

  numerous that joinder of all members of the Class in a single action is impracticable under

  Federal Rule of Civil Procedure Rule 23(a)(1), and the resolution of their claims through the

  procedure of a class action will be to the benefit of the parties and the Court.

          25.     Typicality​: Plaintiff’s claims are typical of the claims of the other members of the

  Class which he seeks to represent under Federal Rule of Civil Procedure 23(a)(3) because

  Plaintiff and each member of the Class were prohibited from purchasing the Stocks on or around

  January 28, 2021 and/or were otherwise adversely affected when they sold those Stocks as a

  result of Defendants’ market manipulation. There are no defenses that Defendants may have that

  are unique to Plaintiff.

          26.     Adequacy:​Plaintiff will fairly and adequately represent and protect the interests

  of the Class as required by Federal Rule of Civil Procedure Rule 23(a)(4). Plaintiff is an adequate



  _____________________________________________________________________________

                                                     8                        CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 9 of 12




  representative of the Class because he has no interests which are adverse to the interests of the

  members of the Class. Plaintiff is also committed to the vigorous prosecution of this action.

         27.       Superiority​: A class action is superior to all other available methods of the fair

  and efficient adjudication of the claims asserted in this action under Federal Rule of Civil

  Procedure 23(b)(3) because:

         (a)       The expense and burden of individual litigation makes it economically unfeasible

         for members of the Class to seek to redress for their claims other than through the

         procedure of a class action;

         (b)       If separate actions were brought by individual members of the Class, the resulting

         duplicity of lawsuits would cause members of the Class to seek to redress for their claims

         other than through the procedure of a class action; and

         (c)       Absent a class action, Defendants will likely retain the benefits of their

         wrongdoing, and there would be a failure of justice.

         28.       Common questions of law and fact exist as to the members of the Class, as

  required by Federal Rule of Civil Procedure 23(a)(2), and predominate over any questions which

  affect individual members of the Class within the meaning of Federal Rule of Civil Procedure

  23(b)(3). Such questions include, but are not limited to, the following:

         (a)       Whether federal securities laws were violated by Defendants’ acts as alleged

         herein;

         (b)       Whether Defendants acted with scienter in engaging in the conduct described

         herein;

         (c)       Whether Defendants engaged in market manipulation in restricting trading of the

         Stocks; and



  _____________________________________________________________________________

                                                       9                      CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 10 of 12




          (d)     Whether Plaintiff and Class members suffered damages.

                                         CAUSES OF ACTION

                                                COUNT I

        Violations of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5
                       (On Behalf Of Plaintiff And The Nationwide Class)

          29.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

  set forth herein.

          30.     This Count is brought under Section 10(b) of the Securities Exchange Act, 15

  U.S.C. § 78(j)(b), and Rule 10b-5 promulgated thereunder by the SEC.

          31.     Defendants committed manipulative acts by restricting trading of the Stocks, as

  described above. Defendants permitted only selling of the Stocks followed by limited buying,

  and, in so doing, manipulated the market and impacted the value of the Stocks.

          32.     Defendants acted with scienter because they knew that their conduct would cause

  harm to Plaintiff and the Nationwide Class members, but proceeded to manipulate the market

  regardless. Specifically, the nature, purpose, and effect of Defendants’ actions led to the

  precipitous decline of the Stocks. Tellingly, Defendants restricted the Broker Dealers and their

  investors from buying, but not selling, the Stocks for their own pecuniary interests. As such,

  Defendants knowingly or recklessly deceived Plaintiff and the Nationwide Class members by

  artificially affecting the market price of the Stocks. Defendants never disclosed the nature,

  character or extent of their restrictions of the Stocks prior to lifting those restrictions, leading

  Plaintiff and the Nationwide Class members to believe in the interim that the price of the Stocks

  were being determined by the natural interplay of supply and demand.

          33.     Plaintiff and the Nationwide Class member are also entitled to a presumption of

  reliance based on the “fraud-on-the-market presumption.” Plaintiff and the Nationwide Class


   _____________________________________________________________________________

                                                     10                       CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 11 of 12




  members had the right to rely on a free and open market for the Stocks at issue (i.e., a market

  free of manipulation).

         34.       Plaintiff and the Nationwide Class members suffered damages as a direct and

  proximate result of Defendants conduct, to wit a rapid and precipitous decline in the value of the

  Stocks directly caused by Defendants’ market manipulation.

         35.       As a result of Defendants securities violations, Plaintiff and the Nationwide Class

  members are entitled to damages, statutory damages, and attorney’s fees and costs.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

  judgment against Defendant, as follows:

         (a)       For an order certifying the Class under Rule 23 of the Federal Rules of Civil

         Procedure; naming Plaintiff as representatives of the Class; and naming Plaintiff’s

         attorney as Class Counsel to represent the Class;

         (b)       For an order finding in favor of Plaintiff and the Class on all counts asserted

         herein;

         (c)       For compensatory and punitive damages in amounts to be determined by the

         Court and/or jury;

         (d)       For prejudgment interest on all amounts awarded;

         (e)       For injunctive relief as pleaded or as the Court may deem proper; and

         (f)       For an order awarding Plaintiff and the Class their reasonable attorney’s fees and

         expenses and costs of suit.




   _____________________________________________________________________________

                                                     11                      CLASS ACTION COMPLAINT
Case 1:21-cv-21665-CMA Document 1 Entered on FLSD Docket 04/30/2021 Page 12 of 12




                            DEMAND FOR TRIAL BY JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

  and all issues in this action so triable as of right.


  Dated: April 30, 2021                            Respectfully submitted,

                                                   GUCOVSCHI LAW, PLLC.

                                                    By:     /s/ Adrian Gucovschi
                                                           Adrian Gucovschi, Esq.

                                                   Adrian Gucovschi, Esq.
                                                   630 Fifth Avenue, Suite 2000
                                                   New York, NY 10111
                                                   Telephone: (212) 884-4230
                                                   Facsimile: (212) 884-4230
                                                   E-Mail: adrian@gucovschi-law.com

                                                   Attorney for Plaintiff

                                                   *Pro Hac Vice Filed In Compliance
                                                   with Certificate of Understanding ECF No. 221




   _____________________________________________________________________________

                                                      12                     CLASS ACTION COMPLAINT
